This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,547

 5 STEVE TOLLARDO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 Gerald E. Baca, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Appellate Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.

18   {1}    Defendant Steve Tollardo appeals from the district court’s amended judgment

19 and sentence. [3 RP 541] On October 6, 2014, Defendant filed a timely motion for
1 reconsideration of sentence pursuant to Rule 5-801 NMRA. [3 RP 548] See id. (“A

2 motion to reduce a sentence may be filed within ninety (90) days after the sentence is

3 imposed[.]”). Summary dismissal was proposed for lack of a final order. Defendant

4 filed a response indicating that he agrees with our proposed dismissal. Accordingly,

5 we dismiss for the reasons stated in this Court’s notice of proposed disposition.

6   {2}   IT IS SO ORDERED.



7                                               _______________________________
8                                               RODERICK T. KENNEDY, Judge


9 WE CONCUR:



10 ___________________________________
11 JAMES J. WECHSLER, Judge



12 _________________________________
13 J. MILES HANISEE, Judge




                                            2